DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1,3-5 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Imachi et al. (US6395426).
As to claim 1, Imachi et al. discloses a positive electrode of a secondary battery, the positive electrode comprising: a positive electrode current collector; and a positive electrode active substance layer provided on the positive electrode current collector (col. 6 lines 10-15), wherein the positive electrode active substance layer contains positive electrode active substance particles and oxide particles which are dispersed in the positive electrode active substance layer as separate particles from the positive electrode active substance particles, the positive electrode active substance particles each include a coating containing a titanium-containing compound at a surface thereof, the titanium-containing compound in the coating is at least one compound selected from the group consisting of TiO2, TinO2n-1, wherein n is an integer of 3 or more, and oxides containing Li and Ti, and the oxide particles include at least one oxide selected from the group consisting of TiO2, TimO2m-1, wherein m is an integer of 3 or more, and oxides containing Li and Ti (col. 5 lines 65-col. 6 lines 1-27, col. 15 lines 1-9).
As to claim 3, Imachi et al. discloses wherein an amount of Ti contained in the titanium-containing compound of the coating is at least 0.01 mass% and at most 5 mass% relative to a mass of a single particle of the positive electrode active substance particles (col. 6 line 3).
As to claim 4, Imachi et al. discloses wherein an amount of Ti contained in the oxide particles is at least 0.001 mass% and at most 2 mass% relative to a mass of the positive electrode active substance particles (col. 6 line 3 and col. 15 lines 1-9).
As to claim 5, Imachi et al. discloses a secondary battery comprising the positive electrode of a secondary battery according to claim 1 (col. 1 line 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imachi et al. 
	Imachi et al. discloses the positive electrode described above. Imachi et al. discloses wherein an average particle diameter of the oxide particles is 5um or less (col. 6 line 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein an average particle diameter of the oxide particles is at least 0.5 nm and at most 1 um in order to provide optimal results in absence of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724